BASKIN, J.
(dissenting). — The statute required the board of county commissioners to select one of three persons, nominated by the board of horticulture to act as county fruit tree insjoector. The duty of the board under the statute to make such selection was purely ministerial, and therefore it can not plead in justification of its refusal to act that the statute which imposed upon it that duty is unconstitutional. In Thoreson v. Board, 19 Utah 18, 57 Pac. 175, this court held that, “where the statute requires an officer to perform a ministerial act, he will not be permitted in a mandamus proceeding to plead in justification of non-performance that the act would violate the Constitution.”